 Case 1:20-cr-00160-MKV Document 175 Filed 03/31/20 Page 1 of 1




                                                  USDC SDNY
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
March 27, 2020
                                                  DOC #:
                                                  DATE FILED: 3/31/2020
Via ECF

Honorable Mary Kay Vyskocil
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

      Re:    United States v. Navarro, et al., 20-CR-160 (MKV)
             Submission of Kentucky Supreme Court certificate of
             good standing in state bar

Dear Judge Vyskocil:
Thank you for granting my request to appear pro hac vice on behalf
of Michael Kegley, Jr., pending my submission of a Certificate of
Good Standing in the bar of the Commonwealth of Kentucky.
(Doc. # 135, Memo Endorsement.) My certificate is attached to this
letter; if the Court desires any additional information, I will supply
it immediately.

Sincerely,
                               Scott C. Cox is granted admission pro hac vice for the purpose
                               of representing Michael Kegley Jr. in this proceeding.
                               SO ORDERED.
Scott C. Cox

                                      3/31/2020
